DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-24 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 04/30/2021 is acknowledged by the Examiner. 

Response to Arguments

3.	Applicant’s arguments, see Remarks, filed 04/03/2021, with respect to the rejection(s) of claim(s) 1-3, 5, 8, 13-15, 17 and 20 under 35 U.S.C. 103 as being unpatentable over TSAI et al, US 2020/0015303 in view of Hsu et al, US 2018/0343697 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over TSAI et al, US 2020/0015303 in view of Hsu et al, US 2018/0343697 and further in view of FENG et al, US 2015/0264640.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5, 8, 13-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI et al, US 2020/0015303 hereafter TSAI in view of Hsu et al, US 2018/0343697 hereafter Hsu and further in view of FENG et al, US 2015/0264640 hereafter FENG. 

As for claim 1, TSAI discloses:
A method of wireless communication performed by a user equipment (UE), comprising: 
the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio access technology (RAT) and a second RAT (TSAI, [0038], The UE is operating in a Non-Standalone architecture with a both networks 120 and 130 (first and second RATs) and that a second SIM has been activated for the UE (TSAI, FIG. 9A, S911, [0098], [0110],The UE operates in a dual active mode where SIM2 is activate and SIM1 is active),
determining, based at least in part on user input (TSAI, FIG. 11, S1103, S1104, S1105, [0110], [0111], Determining based on a user input/enabling “auto data switch”), whether to operate in a multi- SIM mode where both the first SIM and the second SIM are active or to operate in a single SIM mode where only the first SIM, and not the second SIM, is active (TSAI, FIG. 9A S911, FIG. 11, S1101, [0098], [0110] Determining whether to operate in dual active mode/multi-mode where both SIM1 and SIM2 are active or TASI, [0094], to operate is in single SIM mode where only SIM1 is active and SIM2 is not active. Either SIM1 or SIM2 can be the “first SIM” or the “second SIM”); and 
selectively deactivating the second SIM based at least in part on determining whether to operate in the multi-SIM mode or the single SIM mode (TSAI, FIG. 9, S904, FIG. 11, S1103, S1104, S1105, [0094], [0095], [0110], [0111], Selectively deactivating the SIM1/second/other SIM by determining to operate in a single SIM mode)    

TSAI does not explicitly disclose determining that the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio access technology (RAT) and a second RAT and that a second SIM has been activated for the UE.

However, Hsu discloses determining that the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio (Hsu, FIG. 2, 215, 213, [0005], [0021], [0026], Determining that the UE using the first SIM/BB1 is in the UE category being non-standalone associated with a RAT1 and RAT2 and that second SIM/BB2 is active/simultaneously processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of TSAI with determining that the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio access technology (RAT) and a second RAT and that a second SIM has been activated for the UE as disclosed by Hsu to provide UE categories and associated capabilities to the network (Hsu, [0006], [0007]). 

The combination of TSAI, Hsu and FENG does not explicitly disclose determining whether the first SIM and the second SIM are associated with a same network operator and determining, based at least in part on the second SIM are associated with the same network operator, whether to operate in a multi-SIM mode. 

However, FENG discloses determining whether the first SIM and the second SIM are associated with a same network operator and determining, based at least in part on the second SIM are associated with the same network operator, whether to operate in a multi-SIM mode (FENG, FIG. 1, FIG. 2, S240, [0039]-[0042], [0055], Determining whether the first SIM and the second SIM are associated with a same network operator and determining/selecting based on the second SIM associated with the same network operator to connect to a same cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of TSAI and Hsu with whether the first SIM and the second SIM are associated with a same network operator and determining, based at least in part on the second SIM are associated with the same network operator, whether to operate in a multi-SIM mode as taught by FENG to provide reduced network search time (FENG, [0004]). 

As for claim 2, TSAI discloses:
The non-standalone mode for the first SIM is deactivated, the first SIM operates using the first RAT (TSAI, claim 4, The non-standalone mode is switched to standalone mode in response to dual connectivity on the first RAT and second RAT being supports), and the second SIM remains activated based at least in part on a determination that the user input  (TSAI, FIG. 11, S1103, S1104, S1105, [0110], [0111], Determining based on a user input/enabling “auto data switch”)indicates to operate in the multi-SIM mode (TSAI, FIG. 9A S911, FIG. 11, S1101, [0098], [0110] Determining whether to operate in dual active mode/multi-mode where both SIM1 and SIM2 are active or TASI).

As for claim 3, TSAI discloses:
The second SIM is deactivated and the first SIM operates in the non-standalone mode based at least in part on a determination that the user input indicates to operate in the (TSAI, FIG. 9, S904, FIG. 11, S1103, S1104, S1105, [0094], [0095], [0110], [0111], claim 4, The SIM1/SIM2 is deactivated and the SIM1/SIM2/other SIM operates in non-standalone mode based on the a user input/enabling “auto data switch”).

As for claim 5, TSAI discloses:
The first SIM and the second SIM are associated with different network operators (TSAI, FIG. 5, [0067]-[0070], [0092], SIM1 and SIM2 are associated with different network operators/4G/5G networks).

As for claim 8, Hsu discloses:
Determining that a serving cell of the UE, associated with the first RAT, supports non-standalone operation with the second RAT; and determining whether to operate in the multi-SIM mode or the single SIM mode based at least in part on determining that the serving cell supports the non-standalone operation (Hsu, FIG. 2, 215, 213, [0005], [0021], [0026], Determining that the UE using the first SIM/BB1 is in the UE category being non-standalone associated with a RAT1 and RAT2 and that second SIM/BB2 is active/simultaneously processing).

As for claim 13, TSAI discloses:
A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory (TSAI, FIG. 2, [0042], The controller 20 and the storage device 30 of the UE), the memory and the one or more processors configured to:
the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio access technology (RAT) and a second RAT (TSAI, [0038], The UE is operating in a Non-Standalone architecture with a both networks 120 and 130 (first and second RATs) and that a second SIM has been activated for the UE (TSAI, FIG. 9A, S911, [0098], [0110],The UE operates in a dual active mode where SIM2 is activate and SIM1 is active),
determining, based at least in part on user input (TSAI, FIG. 11, S1103, S1104, S1105, [0110], [0111], Determining based on a user input/enabling “auto data switch”), whether to operate in a multi- SIM mode where both the first SIM and the second SIM are active or to operate in a single SIM mode where only the first SIM, and not the second SIM, is active (TSAI, FIG. 9A S911, FIG. 11, S1101, [0098], [0110] Determining whether to operate in dual active mode/multi-mode where both SIM1 and SIM2 are active or TASI, [0094], to operate is in single SIM mode where only SIM1 is active and SIM2 is not active. Either SIM1 or SIM2 can be the “first SIM” or the “second SIM”); and 
selectively deactivating the second SIM based at least in part on determining whether to operate in the multi-SIM mode or the single SIM mode (TSAI, FIG. 9, S904, FIG. 11, S1103, S1104, S1105, [0094], [0095], [0110], [0111], Selectively deactivating the SIM1/second/other SIM by determining to operate in a single SIM mode)    

TSAI does not explicitly disclose determining that the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio 

However, Hsu discloses determining that the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio access technology (RAT) and a second RAT and that a second SIM has been activated for the UE (Hsu, FIG. 2, 215, 213, [0005], [0021], [0026], Determining that the UE using the first SIM/BB1 is in the UE category being non-standalone associated with a RAT1 and RAT2 and that second SIM/BB2 is active/simultaneously processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of TSAI with determining that the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio access technology (RAT) and a second RAT and that a second SIM has been activated for the UE as disclosed by Hsu to provide UE categories and associated capabilities to the network (Hsu, [0006], [0007]). 

The combination of TSAI, Hsu and FENG does not explicitly disclose determining whether the first SIM and the second SIM are associated with a same network operator and determining, based at least in part on the second SIM are associated with the same network operator, whether to operate in a multi-SIM mode. 

(FENG, FIG. 1, FIG. 2, S240, [0039]-[0042], [0055], Determining whether the first SIM and the second SIM are associated with a same network operator and determining/selecting based on the second SIM associated with the same network operator to connect to a same cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of TSAI and Hsu with whether the first SIM and the second SIM are associated with a same network operator and determining, based at least in part on the second SIM are associated with the same network operator, whether to operate in a multi-SIM mode as taught by FENG to provide reduced network search time (FENG, [0004]). 

As for claim 14, TSAI discloses:
The non-standalone mode for the first SIM is deactivated, the first SIM operates using the first RAT (TSAI, claim 4, The non-standalone mode is switched to standalone mode in response to dual connectivity on the first RAT and second RAT being supports), and the second SIM remains activated based at least in part on a determination that the user input  (TSAI, FIG. 11, S1103, S1104, S1105, [0110], [0111], Determining based on a user input/enabling “auto data switch”)indicates to operate in the multi-SIM mode (TSAI, FIG. 9A S911, FIG. 11, S1101, [0098], [0110] Determining whether to operate in dual active mode/multi-mode where both SIM1 and SIM2 are active or TASI).

As for claim 15, TSAI discloses:
The second SIM is deactivated and the first SIM operates in the non-standalone mode based at least in part on a determination that the user input indicates to operate in the single SIM mode (TSAI, FIG. 9, S904, FIG. 11, S1103, S1104, S1105, [0094], [0095], [0110], [0111], claim 4, The SIM1/SIM2 is deactivated and the SIM1/SIM2/other SIM operates in non-standalone mode based on the a user input/enabling “auto data switch”).

As for claim 17, TSAI discloses:
The first SIM and the second SIM are associated with different network operators (TSAI, FIG. 5, [0067]-[0070], [0092], SIM1 and SIM2 are associated with different network operators/4G/5G networks).

As for claim 20, Hsu discloses:
Determining that a serving cell of the UE, associated with the first RAT, supports non-standalone operation with the second RAT; and determining whether to operate in the multi-SIM mode or the single SIM mode based at least in part on determining that the serving cell supports the non-standalone operation (Hsu, FIG. 2, 215, 213, [0005], [0021], [0026], Determining that the UE using the first SIM/BB1 is in the UE category being non-standalone associated with a RAT1 and RAT2 and that second SIM/BB2 is active/simultaneously processing).

5.	Claims 6, 7, 10, 18, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI et al, US 2020/0015303 in view of Hsu et al, US 2018/0343697 in view of FENG et al, US 2015/0264640 as applied to claims 1 and 13 above, and further in view of Vecera et al, US 20160149605 hereafter Vecera. 

As for claim 6, the combination of TSAI, Hsu and FENG does not explicitly disclose:
Outputting a request for the user input, wherein the request permits user selection of whether to operate in the multi-SIM mode or the single SIM mode; and receiving the user input based at least in part on outputting the request.

However, Vecera discloses outputting a request for the user input, wherein the request permits user selection of whether to operate in the multi-SIM mode or the single SIM mode; and receiving the user input based at least in part on outputting the request (Vecera, FIG. 1A, 116, 118, [0023], Outputting/displaying an icon/button for user input, wherein the icon/button permits the user to select the SIM mode and receiving the user input based in part on outputting the icon/button/request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of TSAI, Hsu and FENG with outputting a request for the user input, wherein the request permits user 

As for claim 7, the combination of TSAI, Hsu and FENG does not explicitly disclose:
The user input includes a stored user preference.

However, Vecera discloses the user input includes a stored user preference (Vecera, [0033], ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of TSAI, Hsu and FENG with the user input includes a stored user preference as taught by Vecera provide improved efficiency for the user with a multi-SIM mobile terminal. 

As for claim 10, the combination of TSAI, Hsu and FENG does not explicitly disclose:
The icon associated with the second RAT remains displayed on a display of the UE based at least in part on a determination that the user input indicates to operate in the single SIM mode. 

	However, Vecera discloses the icon associated with the second RAT remains displayed on a display of the UE based at least in part on a determination that the user input indicates to operate in the single SIM mode (Vecera, FIG. 1A, 116, 118, [0021]-[0023], The icon associated with the service/second RAT is displayed to the UE based on the determination of the SIM that provides the communication service based on the user initiated request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of TSAI, Hsu and FENG with the icon associated with the second RAT remains displayed on a display of the UE based at least in part on a determination that the user input indicates to operate in the single SIM mode as taught by Vecera to provide improved efficiency for the user with a multi-SIM mobile terminal. 

As for claim 16, the combination of TSAI, Hsu and FENG does not explicitly disclose:
The icon associated with the second RAT remains displayed on a display of the UE based at least in part on a determination that the user input indicates to operate in the single SIM mode. 

	However, Vecera discloses the icon associated with the second RAT remains displayed on a display of the UE based at least in part on a determination that the user input indicates to operate in the single SIM mode (Vecera, FIG. 1A, 116, 118, [0021]-[0023],The icon associated with the service/second RAT is displayed to the UE based on the determination of the SIM that provides the communication service based on the user initiated request).



As for claim 18, the combination of TSAI, Hsu and FENG does not explicitly disclose:
Outputting a request for the user input, wherein the request permits user selection of whether to operate in the multi-SIM mode or the single SIM mode; and receiving the user input based at least in part on outputting the request.

However, Vecera discloses outputting a request for the user input, wherein the request permits user selection of whether to operate in the multi-SIM mode or the single SIM mode; and receiving the user input based at least in part on outputting the request (Vecera, FIG. 1A, 116, 118, [0023], Outputting/displaying an icon/button for user input, wherein the icon/button permits the user to select the SIM mode and receiving the user input based in part on outputting the icon/button/request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of TSAI, Hsu and FENG with outputting a request for the user input, wherein the request permits user selection of whether to operate in the multi-SIM mode or the single SIM mode; and 

As for claim 19, the combination of TSAI, Hsu and FENG does not explicitly disclose:
The user input includes a stored user preference.
However, Vecera discloses the user input includes a stored user preference (Vecera, [0033], ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of TSAI, Hsu and FENG with the user input includes a stored user preference as taught by Vecera provide improved efficiency for the user with a multi-SIM mobile terminal. 

As for claim 22, the combination of TSAI, Hsu and FENG does not explicitly disclose:
The icon associated with the second RAT remains displayed on a display of the UE based at least in part on a determination that the user input indicates to operate in the single SIM mode. 

	However, Vecera discloses the icon associated with the second RAT remains displayed on a display of the UE based at least in part on a determination that the user input indicates to operate in the single SIM mode (Vecera, FIG. 1A, 116, 118, [0021]-[0023],The icon associated with the service/second RAT is displayed to the UE based on the determination of the SIM that provides the communication service based on the user initiated request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of TSAI, Hsu and FENG with the icon associated with the second RAT remains displayed on a display of the UE based at least in part on a determination that the user input indicates to operate in the single SIM mode as taught by Vecera to provide improved efficiency for the user with a multi-SIM mobile terminal. 

6.	Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI et al, US 2020/0015303 in view of Hsu et al, US 2018/0343697 in view of FENG et al, US 2015/0264640 as applied to claims 1 and 13 above, and further in view of XIONG et al, US 2013/0130646 hereafter XIONG. 

As for claim 9, the combination of TSAI, Hsu and FENG does not explicitly disclose: 
Determining that a condition, that indicates a threshold volume of data traffic associated with the UE, is satisfied; and determining whether to operate in the multi-SIM mode or the single SIM mode based at least in part on determining that the condition is satisfied.

	However, XIONG discloses determining that a condition, that indicates a threshold volume of data traffic associated with the UE, is satisfied; and determining (XIONG, [0013], Determining that a condition that indicates a threshold/predetermined amount of bandwidth/data traffic is satisfied/exceeded and determining whether to operation in multi-SIM mode/the second SIM card enabled).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of TSAI, Hsu and FENG with determining that a condition, that indicates a threshold volume of data traffic associated with the UE, is satisfied; and determining whether to operate in the multi-SIM mode or the single SIM mode based at least in part on determining that the condition is satisfied as taught by XIONG to provide improved user data usage (XIONG, [0004], [0005]).

As for claim 21, the combination of TSAI, Hsu and FENG does not explicitly disclose: 
Determining that a condition, that indicates a threshold volume of data traffic associated with the UE, is satisfied; and determining whether to operate in the multi-SIM mode or the single SIM mode based at least in part on determining that the condition is satisfied.

	However, XIONG discloses determining that a condition, that indicates a threshold volume of data traffic associated with the UE, is satisfied; and determining whether to operate in the multi-SIM mode or the single SIM mode based at least in part (XIONG, [0013], Determining that a condition that indicates a threshold/predetermined amount of bandwidth/data traffic is satisfied/exceeded and determining whether to operation in multi-SIM mode/the second SIM card enabled).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of TSAI, Hsu and FENG with determining that a condition, that indicates a threshold volume of data traffic associated with the UE, is satisfied; and determining whether to operate in the multi-SIM mode or the single SIM mode based at least in part on determining that the condition is satisfied as taught by XIONG to provide improved user data usage (XIONG, [0004], [0005]).

7.	Claims 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI et al, US 2020/0015303 in view of Hsu et al, US 2018/0343697 in view of FENG et al, US 2015/0264640 and further in view of Chuttani et al, US 2016/0345244 hereafter Chuttani. 

As for claim 11, TSAI discloses:
A method of wireless communication performed by a user equipment (UE), comprising: 
the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio access technology (RAT) and a second RAT and that a second SIM has been activated for the UE (TSAI, [0038], The UE is operating in a Non-Standalone architecture with a both networks 120 and 130 (first and second RATs) and that a second SIM has been activated for the UE (TSAI, FIG. 9A, S911, [0098], [0110],The UE operates in a dual active mode where SIM2 is activate and SIM1 is active),
wherein the first SIM operates in the non-standalone mode (TSAI, [0038], claim 4, The UE is operating in a Non-Standalone).

TSAI does not explicitly disclose determining that the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio access technology (RAT) and a second RAT and that a second SIM has been activated for the UE.

However, Hsu discloses determining that the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio access technology (RAT) and a second RAT and that a second SIM has been activated for the UE (Hsu, FIG. 2, 215, 213, [0005], [0021], [0026], Determining that the UE using the first SIM/BB1 is in the UE category being non-standalone associated with a RAT1 and RAT2 and that second SIM/BB2 is active/simultaneously processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of TSAI with determining that the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio access technology (RAT) and a second (Hsu, [0006], [0007]). 

The combination of TSAI, Hsu and FENG does not explicitly disclose determining that the first SIM and the second SIM are associated with a same network operator; and 
using a network connection associated with the first SIM to decode a page associated with the second SIM. 

However, Chuttani discloses determining that the first SIM and the second SIM are associated with a same network operator (Chuttani, [0057], [0058], implementing a configuration that the first SIM and the second SIM (both SIMS) are associated with the same capabilities/network/RAT); and using a network connection associated with the first SIM to decode a page associated with the second SIM (Chuttani, FIG. 5, 506, [0069], [0075]-[0078], Using a network connection associated with one SIM to decode/receive information associated with the other SIM). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of TSAI, Hsu and FENG with determining that the first SIM and the second SIM are associated with a same network operator; and using a network connection associated with the first SIM to decode a page associated with the second SIM as taught by Chuttani to provide more effective and efficient multi-SIM capabilities (Chuttani, [0002]).

claim 22, TSAI discloses:
A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory (TSAI, FIG. 2, [0042], The controller 20 and the storage device 30 of the UE), the memory and the one or more processors configured to:
	the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio access technology (RAT) and a second RAT and that a second SIM has been activated for the UE (TSAI, [0038], The UE is operating in a Non-Standalone architecture with a both networks 120 and 130 (first and second RATs) and that a second SIM has been activated for the UE (TSAI, FIG. 9A, S911, [0098], [0110],The UE operates in a dual active mode where SIM2 is activate and SIM1 is active),
wherein the first SIM operates in the non-standalone mode (TSAI, [0038], claim 4, The UE is operating in a Non-Standalone).

TSAI does not explicitly disclose determining that the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio access technology (RAT) and a second RAT and that a second SIM has been activated for the UE.

However, Hsu discloses determining that the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio access technology (RAT) and a second RAT and that a second SIM has been activated (Hsu, FIG. 2, 215, 213, [0005], [0021], [0026], Determining that the UE using the first SIM/BB1 is in the UE category being non-standalone associated with a RAT1 and RAT2 and that second SIM/BB2 is active/simultaneously processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of TSAI with determining that the UE is operating using a first subscriber identity module (SIM) in a non-standalone mode associated with a first radio access technology (RAT) and a second RAT and that a second SIM has been activated for the UE as disclosed by Hsu to provide UE categories and associated capabilities to the network (Hsu, [0006], [0007]). 

The combination of TSAI, Hsu and FENG does not explicitly disclose determining that the first SIM and the second SIM are associated with a same network operator; and 
using a network connection associated with the first SIM to decode a page associated with the second SIM. 

However, Chuttani discloses determining that the first SIM and the second SIM are associated with a same network operator (Chuttani, [0057], [0058], implementing a configuration that the first SIM and the second SIM (both SIMS) are associated with the same capabilities/network/RAT); and using a network connection associated with the first SIM to decode a page associated with the second SIM (Chuttani, FIG. 5, 506, [0069], [0075]-[0078], Using a network connection associated with one SIM to decode/receive information associated with the other SIM). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of TSAI, Hsu and FENG with determining that the first SIM and the second SIM are associated with a same network operator; and using a network connection associated with the first SIM to decode a page associated with the second SIM as taught by Chuttani to provide more effective and efficient multi-SIM capabilities (Chuttani, [0002]).

Allowable Subject Matter

8.	Claims 4, 12, 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajurkar et al, US 2016/0353516 paragraph [0008] discloses determining that the first subscription and the second subscription do not share a network operator or are camped on different base stations, and performing idle mode operations for the second subscription using the network information obtained from a base station on which the second subscription is camped.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469